Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 1 recites: “… manufactured in one piece by powder-bed additive manufacturing…”, this limitation is subject to product by process analysis.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang (Reg. No.  59,423) on 3/1/22.

The application has been amended as follows: 

1 (Currently Amended). A bearing support for an aircraft engine, manufactured in one piece by a powder-bed additive manufacturing from a manufacturing platform, comprising a cylindrical element including an annular stiffener with a cross-section that changes along [[its]] a circumference of the annular stiffener, said stiffener being formed with [[alternating]]a plurality of first portions having a first cross-section, as a first radial cross-section of the cylindrical element, of a shape corresponding to alternating with a plurality of second portions having a second cross-section, as a second radial cross-section of the cylindrical element, of a shape corresponding to  


2 (Currently Amended). The bearing support according to claim 1, wherein each of the second portions comprises a first ramp that extends beyond the cylindrical element and a second ramp that extends beyond the first ramp to join the cylindrical element.  

of the second portions.  

4 (Currently Amended). The bearing support according to claim 1, wherein at least one of the first portions forms a fastening portion coming from [[the]]a machining of an excess thickness formed by the additive manufacturing.  

5 (Currently Amended). An aircraft engine comprising [[a]]the bearing support according to claim 1.  

6 (Currently Amended). A method for obtaining, via the additive manufacturing, [[a]]the bearing support according to claim 1, said method comprising a step of forming, by the additive manufacturing, a single piece on the manufacturing platform, and a step of manufacturing the stiffener comprising forming supports that support only the first portions

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-6 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “said stiffener being formed with a plurality of first portions having a first cross-section, as a first radial cross-section of the cylindrical element, of a shape corresponding to letter Γ needing to be supported during the additive manufacturing, alternating with a plurality of second portions having a second cross-section, as a second radial cross-section of the cylindrical element, of a shape corresponding to letter Y” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-6.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pegan, Jr. et al. (U.S. 2013/0227930) is considered the closest prior art and discloses a bearing support (100) for an aircraft engine (see Para 1), manufactured in one piece by a powder-bed additive manufacturing from a manufacturing platform (see Fig. 1; this limitation is subject to product by process analysis as described above), comprising a cylindrical element (104) including an annular stiffener (134, 136) with a cross-section that changes along a circumference of the annular stiffener (see Figs. 1, 3, and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/3/22